[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION DEFENDANT'S MOTION FOR MODIFICATION (# 153)
The defendant's motion is granted retroactive to July 11, 1995 (date motion served on plaintiff).
Based on the defendant having a gross income of $77,159 per CT Page 11061 year, and the defendant having a gross income of $25,000 per year, the child support guidelines provide that the plaintiff's share of the child support obligation is $104 per week ($447/mo.).
Commencing July 11, 1995, the defendant shall pay to the plaintiff as alimony pendente lite the sum of $1,300 per month and the plaintiff shall be relieved of her obligation to pay child support. The court has based its decision to deviate from the child support guidelines because of tax planning considerations.
A contingent wage withholding order may enter.
Commencing with the October, 1995 payment, the defendant shall make all payments on the first day of each month, in advance.
PLAINTIFF'S MOTION FOR CONTEMPT (# 149)
Plaintiff's motion is denied.
As to the plaintiff's claim for arrearages, the court makes the following findings:
(1) Due from March 1, 1994 — June 30, 1995 —     $54,000(2) Due from July 1, 1995 — July 10, 1995   —    $ 1,167(3) Due from July 11, 1995 — Sept. 30, 1995 (2 2/3 months x $1,300)                 —    $ 3,466 --------------- Total due through 9/30/95                    $58,633.
Payments and Credits
1)  Payments                  $51,0502)  Funds to buy Chrysler     $ 5,000            $56,050 ---------          -------------- Arrearage due Plaintiff                      $ 2,583
No credits allowed for transfer of Mercedes or payments of $1,000 and $300.
The arrearages shall be promptly paid.
So Ordered.
NOVACK, J. CT Page 11062